UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6047


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

COREY MICHAEL LEFTWICH,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:00-cr-00037-H-1)


Submitted:   March 30, 2010                 Decided:   April 6, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Corey Michael Leftwich, Appellant Pro Se.       Mary Jude Darrow,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Corey Michael Leftwich seeks to appeal the district

court’s order construing his motion for an evidentiary hearing

as a successive 28 U.S.C.A. § 2255 (West Supp. 2009) motion and

dismissing it on that basis.           We have reviewed the record and

find   no   reversible     error.     Accordingly,     we   affirm   for   the

reasons     stated    by   the   district    court.     United   States    v.

Leftwich, No. 4:00-cr-00037-H-1 (E.D.N.C. filed Dec. 16, 2009;

entered Dec. 17, 2009).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court   and    argument   would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                      2